DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.

Regarding claims 1, 9 and 16, the prior art of record and newly cited pertinent art fails to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 9 and 16 as a whole; and further defined by the claimed relationship between a first, second and third user of the content platform. Wherein the third user is associated with the uploaded content item, and the system determines “that the content item is associated with an option to provide a modified version of the metadata with the content item when the content item is shared between the first user and the second user of the content platform”, where neither the first or the second user uploaded the content item. The algorithm of the claimed invention further defined by “responsive to determining, based on at least the one or more permission settings, to provide the modified version of the metadata, providing access to the content item and the modified version of the metadata to at least one of the first client device associated with the first user or the second client device associated with the second user”. Therefore, independent claims 1, 9 and 16 are held allowable.

Regarding claims 2-8, 10-15, 17-19 and 21, they depend from allowable claims 1, 9 and 16. Therefore, claims 2-8, 10-15, 17-19 and 21 are also held allowable.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ashby et al. (Pub No US 2009/0208180) – presenting and revealing metadata in a controlled manner, on a part by part basis; abstract and figures 6a-g.
Zhang et al. (Pub No US 2015/0332439) – hiding privacy information, e.g. metadata, related to a user; abstract, paragraphs [0047] [0050] figure 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423